MERRILL,'Justice.
The Attorney General, who represents the State in this appellate proceeding, has moved to dismiss the petition because said petition and the briefs supporting it were not served on him as is required in such cases.
The motion is well taken. We have held that without service of the petition and briefs on the Attorney General within the time required, this court is without jurisdiction to proceed and a dismissal of the petition must be ordered. Adkins v. State, 268 Ala. 548, 109 So.2d 749; Golden v. State, 267 Ala. 456, 103 So.2d 62; Bruner v. State, 265 Ala. 357, 91 So.2d 224.
Petition for certiorari dismissed.
LAWSON, STAKELY, GOODWYN" and COLEMA.N, JJ., concur.